DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/19/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 8-11, 13, 16, and 17 under 35U.S.C. 103 as being unpatentable over Miao et al. (Pub. No. US 2018/0352144 Al; hereafter Miao) in view of Petersen et al. (Pub. No. US 2007 /0291104 Al; hereafter Petersen), Bridges (U.S. Patent No. 10,302,413 B2; hereafter Bridges); and Hamada (U.S. Patent No. 8,447,179 B2; hereafter Hamada) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miao in view of Petersen, Bridges, Hamada, and Van Dijk et al. (T. Van Dijk and G. De Croon, "How Do Neural Networks See Depth in Single Images?," 2019 IEEE/CVF International Conference on Computer Vision (ICCV), 2019, pp. 2183-2191, doi: 10.1109/ICCV.2019.00227.).
While prior art Miao discloses utilizing a machine learning algorithm to track a target of interest (see Miao paragraph [0055] “The target recognition module may be implemented by… deep machine learning”) and also discloses using the target distance to focus on the target (see Miao paragraph [0067] “the system can perform a refocusing operation based on a distance measured to the second target”), Miao does not specifically disclose that the distance measurement “is estimated according to a machine learning experience” as called for in the claims.
Hamada also discloses measuring the target distance and using the target distance as a priority score for determining the focus subject when there are multiple targets of interest (see Hamada cols. 11 and 12, ll. 65-67 and 1-7, respectively “if the central multi-point is the farthest point from a photographer by measuring distances at multi-points, it is determined whether βnear is equal to or greater than a magnification of 1/15. If βnear is greater than the magnification of 1/15, current photographing is determined to be macro photographing, and the focus is adjusted on the central multi-point. On the other hand, if βnear is less than the magnification of 1/15, the focus is adjusted on the nearest multi-point by measuring distances at multi-points.”). However, Hamada does not disclose that the distance evaluation is “estimated according to a machine learning experience.” 
Prior art van Dijk discloses that it was well known in the art at the time the invention was filed to utilize machine learning to determine the distance to a subject (see van Dijk p. 1 “evaluations on publicly available datasets such as KITTI [11] and NYUv2 [15] show that computers can indeed estimate depth from single images”). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize such machine learning distance detection in order to estimate subject distance so as to enable focusing without needing expensive and space-consuming external devices like range-finders. 
The remainder of Applicant’s arguments rest on the deficiency of Miao addressed, above, and therefore are similarly addressed.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-11, 13, 16, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (Pub. No. US 2018/0352144 A1; hereafter Miao) in view of Petersen et al. (Pub. No. US 2007/0291104 A1; hereafter Petersen), Bridges (U.S. Patent No. 10,302,413 B2; hereafter Bridges), Hamada (U.S. Patent No. 8,447,179 B2; hereafter Hamada), and Van Dijk et al. (T. Van Dijk and G. De Croon, "How Do Neural Networks See Depth in Single Images?," 2019 IEEE/CVF International Conference on Computer Vision (ICCV), 2019, pp. 2183-2191, doi: 10.1109/ICCV.2019.00227.).
Regarding claims 1, 2, 5, 8-11, 13, and 16, Miao discloses an apparatus for target detection and localization and its associated method, comprising: a camera, configured to capture an image at a first moment (see Miao Fig. 1, item 19); a range finder (see Miao Fig. 7B, “Laser Radar”), configured to measure a distance from an object at a center of the image to the range finder at the first moment (see Miao Figs. 7A and 7B); a rotatable mounting platform, wherein the camera and the range finder are mounted on the rotatable mounting platform (see Miao Fig. 1, item 16 and paragraph [0034] “carrier 16 may be a gimbal”); and a controller (see Miao Fig. 1, item 22), configured to: receive the image captured by the camera and the distance measured by the range finder (see Miao Fig. 8, steps 802 and 806); determine whether a target of interest (TOI) appears in the image captured by the camera (see Miao Fig. 8, step 802); wherein: the controller is pre-trained, through a machine learning process using a plurality of images, including images of the TOI, to determine whether the TOI appears in an image (see Miao paragraph [0057] “In some embodiments, off-line training a neural network of deep machine learning may be performed. For example, a variety of training samples may be prepared and labeled.”); wherein: the camera is an infrared (IR) camera (see Miao paragraph [0033] “imaging devices may include photographic cameras, video cameras, infrared imaging devices, ultraviolet imaging devices, x-ray devices, ultrasonic imaging devices, radar devices, etc.” emphasis added); the range finder is a laser range finder emitting a laser beam pointing to the center of the image window (see Miao Fig. 7B, “Laser Radar”); and the rotatable mounting platform is a gimbal (see Miao Fig. 1, item 16 and paragraph [0034] “carrier 16 may be a gimbal”); wherein: the camera and the range finder mounted on the rotatable mounting platform are both fixed to have a facing direction that changes together as the rotatable mounting platform rotates (see Miao Fig. 1, items 14, 16, 19, and 26. The payload 14 “may include one or more sensory devices 19… [that] may include imaging devices” and “sensory devices 19 may include one or more distance measurement devices… distance measurement devices may implement a laser radar device” (see Miao paragraph [0033]). Furthermore, “Carrier 16 may include one or more devices configured to hold the payload 14 and/or allow the payload 14 to be adjusted (e.g., rotated) with respect to movable object 10” (see Miao paragraph [0034]).).
While Miao discloses tracking the target object, including maintaining a set distance Miao does not disclose the specifics of how such tracking occurs, and therefore does not specifically disclose that, in response to determining that a TOI appears in the image, determine whether the TOI appears at the center of the image captured by the camera; in response to determining that the TOI is not at the center of the image: calculate first set of position parameters of the rotatable mounting platform for centering the TOI in another image to be captured at a second moment, the second moment separated from the first moment by a pre-determined time interval; control the rotatable mounting platform to rotate at a first azimuth angle and a first elevation angle according to the calculated first set of position parameters of the rotatable mounting platform in a spherical coordinate system centered at the rotatable mounting platform, to center the TOI in the another image to be captured at the second moment; and, while the TOI is captured and centered in the another image, localize the TOI in real time by calculating and storing second set of position parameters of the TOI with respect to the apparatus and corresponding to the first moment; wherein: when determining that the TOI appears off the center of the image captured by the camera, the controller is further configured to determine an offset of the TOI from the center of the image, and the controller calculates the position parameters of the rotatable mounting platform based on the offset and current position parameters of the rotatable mounting platform.
	Petersen discloses that, in response to determining that a TOI appears in the image (see Peterson Fig. 4a, “yes” in step (c)), determine whether the TOI appears at the center of the image captured by the camera (see Petersen Fig. 4A, steps (e ) and (f)); in response to determining that the TOI is not at the center of the image: calculate first set of position parameters of the rotatable mounting platform for centering the TOI in another image to be captured at a second moment (see Petersen Fig. 4A, steps (e) and (g1), in order to move the camera to center the TOI, it must calculate what motion is necessary), the second moment separated from the first moment by a pre-determined time interval (see Petersen Fig. 4a, the process steps between captured images takes some predetermined amount of time); control the rotatable mounting platform to rotate according to the calculated first set of position parameters of the rotatable mounting platform (see Petersen Fig. 4a, step (g1)); and while the TOI is captured and centered in the another image, localize the TOI in real time by calculating and storing second set of position parameters of the TOI with respect to the apparatus and corresponding to the first moment (see Petersen Fig. 4a, step (d), if the object is centered, the control loop shown in Fig. 4a repeats, and the second set of parameters correspond to the first set due to the fact that the camera is in the same position, and by the time interval required to run the control loop.); wherein: when determining that the TOI appears off the center of the image captured by the camera, the controller is further configured to determine an offset of the TOI from the center of the image (see Petersen Fig. 4a, step (e)), and the controller calculates the position parameters of the rotatable mounting platform based on the offset and current position parameters of the rotatable mounting platform (see Petersen Fig. 4a, step (g1), in order to center the target in the image, the device must calculate the rotation necessary to adjust the camera field of view.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Miao with a centering method like that of Petersen in order to ensure that the desired target was always centered and well within the image frame.
	Miao in view of Petersen does not disclose that in a spherical coordinate system centered at the rotatable mounting platform, the position parameters of the rotatable mounting platform include a first azimuth angle and a first elevation angle; and the position parameters of the TOI with respect to the apparatus include a distance, a second azimuth angle, and a second elevation angle.
Bridges discloses that it was well known in the art at the time the invention was filed that target location computation can be conducted utilizing “[t]he radial distance, first angular measurement, and second angular measurement constitute three coordinates in a spherical coordinate system” and that this coordinate system “can be transformed into three coordinates in a Cartesian coordinate system or another coordinate system” (see Bridges col. 18, ll. 40-46). 
It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize whichever coordinate system was most appropriate to simplify the calculations being made. Each system makes certain calculations simpler to conduct, and transforming between one coordinate system to another is a well-known and simple mathematical process, as mentioned in Bridges (For instance, rotation can be reduced to a 1-dimensional problem in spherical coordinates with appropriate selections of world coordinates, while it would be a minimum of a 2-dimensional problem in Cartesian coordinates. Similarly, simple translation perpendicular to the radial direction in spherical coordinates has the inverse issue, requiring at least 2-dimensions, while potentially needing only one in Cartesian coordinates.).
	Miao as modified does not disclose that in response to more than one TOI appearing in the image, determine a priority value for each TOI, select a TOI according to the priority values and preset priority rules, and obtain information of the TOI.
Prior art Hamada discloses that it was well known in the art at the time the invention was filed to provide different TOI selection algorithms for selecting the desired TOI when there are several TOI in the image frame (see Hamada Fig. 6, which discloses different priority schemes including selecting the central object or the nearest object).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to implement and automatic TOI scheme like that disclosed in Hamada in order to automatically select the desired TOI without requiring user action.
Miao in view of Petersen, Bridges, and Hamada does not specifically disclose that the distance is “estimated according to a machine learning experience.”
Prior art van Dijk discloses that it was well known in the art at the time the invention was filed to utilize machine learning to determine the distance to a subject (see van Dijk p. 1 “evaluations on publicly available datasets such as KITTI [11] and NYUv2 [15] show that computers can indeed estimate depth from single images.” Specifically, van Dijk notes that such methods can rely on known target object size, or known camera position and orientation to estimate target distance.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize such machine learning distance detection in order to estimate subject distance so as to enable focusing without needing expensive and space-consuming external devices like range-finders. 

Regarding claim 22, Miao as modified discloses the apparatus according to claim 1, wherein the priority rule is set based on an image size of the TOI (in combination, Hamada discloses that the target selection rule is based on the magnification, which is calculated using the apparent size of the target, and Van Dijk discloses that the distance to the object can be determined based on the apparent object size for an object of known actual size.)

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Petersen, Bridges, Hamada and van Dijk as applied to claims 1 and 9, respectively, above, and further in view of Zhou et al. (Pub. No. US 2021/0133996 A1; hereafter Zhou).
 	Regarding claims 4 and 12, Miao in view of Petersen discloses the apparatus according to claims 1 and 9, respectively, but does not specifically disclose that the pre-determined time interval is in a range of approximately 0.1 second to 1.0 second.
	Zhou discloses that the imaging device can be “captured at a rate less than or equal to about one image every 0.0001 seconds, 0.0002 seconds, 0.0005 seconds, 0.001 seconds, 0.002 seconds, 0.005 seconds, 0.01 seconds, 0.02 seconds, 0.05 seconds. 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, 2 seconds, 5 seconds, or 10 seconds. In some embodiments, the capture rate may change depending on user input and/or external conditions (e.g. rain, snow, wind, unobvious surface texture of environment)” (see Zhou paragraph [0047]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to enable the device to capture images at various pre-defined intervals in order to enable the device to track the target in real-time, and to adjust the capturing rate in order to accommodate different photography environments and external conditions, as taught by Zhou.

Claims 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Petersen, Bridges, Hamada, and Van Dijk as applied to claims 1 and 9, respectively, above, and further in view of Lee (U.S. Patent No. 6,507,366 B1; hereafter Lee).
Regarding claims 6, 7, 14, and 15, Miao in view of Petersen discloses the apparatus and method according to claims 1, and 9, respectively,  but does not disclose that the controller is further configured to calculate a moving speed of the TOI and a moving direction of the TOI, corresponding to the first moment, based on latest two second sets of position parameters of the TOI; wherein: when determining that the TOI appears at the center of the image captured by the camera, the controller calculates the position parameters of the rotatable mounting platform based on the moving speed of the TOI, the moving direction of the TOI, and current first set of position parameters of the rotatable mounting platform.
	Lee discloses calculating a moving speed of the TOI and a moving direction of the TOI, corresponding to the first moment, based on latest two second sets of position parameters of the TOI (see Lee Fig. 3A, steps 330-350); and that the controller calculates the first set of position parameters of the rotatable mounting platform based on the moving speed of the TOI, the moving direction of the TOI, and current first set of position parameters of the rotatable mounting platform (see Lee Fig. 3A, step 360 and Lee col. 5, ll. 45-49 “The pan/tilt controller 5 calculates a distance by which the camera 1 should move using the motion vector in order to move the camera 1 a distance corresponding to the distance that the object moved.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Miao in view of Petersen with a tracking method like that of Lee in order to more accurately center the target in the frame by anticipating the position of the target of interest instead of lagging behind its position by moving to where it was in the previous frame.
 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/29/2022